Case 2:19-cv-03563-SPL Document 1-4 Filed 05/24/19 Page 1 of 2




           EXHIBIT 3
        Case 2:19-cv-03563-SPL Document 1-4 Filed 05/24/19 Page 2 of 2
                    STILLWELL MADISON, LLC




J a y Holland
Managing Member


                                                                                        August 30, 2018



Via Email

Thomas Girardi
Girardi | Keese, Lawyers
1126 Wilshire Boulveard
Los Angeles, CA 90017-1904


Re:     Proposal

Dear Mr. Girardi:

Stillwell Madison, L.L.C. accepts your proposed payment schedule of paying monthly
interest and a monthly $500,000.00 principal payment, starting October 1st, 2018 and
continuing until the obligation is cleared.

Thank you for your attention to this matter.



Sincerely,




Jay   Holland'-'- v
Managing Member
Stillwell Madison, L.L.C.




               36600 N . PIMA RD   *   SUITE 202B • PO BOX 832 • CAREFREE, AX • 85377
                             P H O N I v: 4 8 0 - 5 6 3 - 3 2 5 6 • F A X : 4 8 0 - 3 9 3 - 1 6 6 7
